Per Curiam:

The district court made an order temporarily enjoining appellant from keeping a place where intoxicating liquors were sold in violation of law. An accusation was afterward filed charging him with a violation of the order. He was convicted, and appeals.
The errors he complains of are based almost entirely upon a misconception of the character of the proceedings in contempt in such cases. The court upon complaint filed in the original suit may inquire into and *837punish a violation of the temporary injunction. The proceeding is a part of the injunction suit. (The State v. Thomas, 74 Kan. 360, 86 Pac. 499.)
The accusation need not possess the formalities of an indictment or information, and no arraignment of the accused is necessary. Nor can the state be required to elect upon which particular charge it relies for conviction. The contention, argued at length, that before the court could find the accused guilty of contempt the state must prove that he did not have a druggist’s permit has been decided against appellant in The State v. Plamondon, ante, p. 269. It was not incumbent upon the state to show that the prosecutor had personal knowledge of the violation of the injunction. It was so decided in The State v. Thomas, supra. There was an abundance of evidence to sustain the finding of the trial court and support the conviction.
The judgment is affirmed.